DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hunter Malboeuf on November 16, 2021.

The application has been amended as follows: 

Claim 53, line 1: “The downstream device of claim 48, wherein the”
Claim 54, line 1: “The downstream device of claim 48, wherein the”
Claim 55, line 1: “The downstream device of claim 48, wherein the”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 31 and 57 are allowable, as the prior art does not teach or suggest “wherein after sending the encrypted authentication data, the upstream controller relinquishes control of operation of the voltage supply circuitry to the downstream 
Claims 38 and 48 are allowable, as the prior art does not teach or suggest the downstream controller disables its voltage regulation modules “during a time period when the voltage supply circuitry of the upstream device is supplying the one or more intermediate voltages to the downstream device.”  In the previous art rejection, the Examiner interpreted the disabling of the downstream module as occurring when power is removed.  The claims not recite that the downstream module is still powered and controls its voltage regulation modules to be disabled.  Claims 39-47 depend from claim 38 and claims 49-50 and 53-56 depend from claim 48.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836